Citation Nr: 0820764	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1969 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
denied service connection for a heart disorder and for a 
psychiatric disorder (claimed as depression).  

An October 2007 RO decision granted service connection and a 
10 percent rating for atrial fibrillation (claimed as a heart 
disorder), effective December 13, 2003.  Therefore, that 
issue is no longer on appeal.  In March 2008, the veteran 
testified at a Travel Board hearing at the RO.  

The Board notes that a May 2006 RO decision denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  The veteran filed a notice of 
disagreement in January 2007 and a statement of the case was 
issued in October 2007.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records for her period of 
service prior to May 1978 are apparently not of record with 
only a few pages dated from 1973 to 1975 available.  The 
available service medical records show treatment for possible 
psychiatric problems.  A January 1973 treatment entry noted 
that the veteran had involved family problems with her 
younger sister and that she was currently requesting 
emergency leave.  It was noted that she was prescribed Valium 
and that the leave request was probably valid.  A January 
1974 treatment entry indicated that the veteran reported that 
she had been unable to sleep since getting to Germany.  The 
assessment was insomnia.  A July 1980 treatment entry noted 
that the veteran was seen for anxiety secondary to a family 
situation.  The assessment was situational anxiety.  

Post-service VA treatment records and records from the Martin 
Army Community Hospital show that the veteran was treated for 
disorders including variously diagnosed psychiatric disorders 
such as neurotic depression and an anxiety disorder.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder, as to her claim for service 
connection for a psychiatric disorder.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that at the March 2008 Board 
hearing, the veteran testified that she was treated for 
psychiatric complaints when she was stationed in Darmstadt, 
Germany in 1973 and 1974.  The Board observes, as discussed 
above, the veteran's service medical records for her period 
of service prior to May 1978 are essentially not of record.  
As such records may be pertinent to the veteran's claim, they 
should be obtained on remand.  

Further, at the March 2008 Board hearing, the veteran also 
testified that she received treatment for psychiatric 
problems at the Tuskegee, Oklahoma VA Medical Center and at 
the Columbus, Georgia VA Outpatient Clinic.  At the hearing, 
it was specifically noted that the record would be left open 
for thirty days in order to obtain those VA treatment 
records.  The Board notes, however, that the RO did not 
obtain such records.  In a January 2004 release form, the 
veteran reported that she had been treated from 1990 to the 
present at the Tuskegee, Oklahoma VA Medical Center, the 
Columbus, Georgia VA Medical Center, and the Montgomery, 
Alabama VA Medical Center.  The Board observes, however, that 
there are no VA treatment reports of record prior to March 
2000.  

As there are possible further VA treatment records that may 
be pertinent to her claims, they should be obtained.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).
        
Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records (including any 
mental hygiene records or mental health 
clinic records) pertaining to the veteran 
during her period of service from 
November 1969 to May 1978, to 
specifically include any such records 
when she was stationed in Darmstadt, 
Germany.  If more details are required to 
conduct such search, the veteran should 
be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts to 
obtain such records would be futile.  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning her claimed 
psychiatric problems, and dated since her 
separation from service, from the 
Tuskegee, Oklahoma VA Medical Center, the 
Columbus, Georgia VA Medical Center and 
the Montgomery, Alabama VA Medical 
Center.  

3.  Ask the veteran to identify all other 
medical providers who have treated her 
for psychiatric problems since her 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since March 2008 should be 
obtained.  

4.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature of her claimed psychiatric 
disorder and for an opinion as to whether 
the disorder is related to service.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current psychiatric 
disorders.  Based on a review of the 
claims file and examination of the 
veteran, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure that notice is 
complete, and to assist the veteran with the development of 
her claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



